Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        30-NOV-2021
                                                        12:12 PM
                                                        Dkt. 3 ODDP

                            SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   IN RE JOHN PENITANI, Petitioner.


                          ORIGINAL PROCEEDING

                       ORDER DISMISSING PETITION
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          On November 12, 2021, petitioner John Penitani
submitted a letter document seeking relief from this court
related to his federal court matter arising in the United States
District Court for the District of Hawai#i.     The document was
filed as a petition.    Upon consideration of the submission and
the record, this court lacks jurisdiction to provide petitioner
the requested relief.    See HRS § 602-5(a).    Accordingly,
          It is ordered that the petition is dismissed.
          It is further ordered that the clerk of the appellate
court shall process the petition without payment of the filing
fees.
          DATED:    Honolulu, Hawai#i, November 30, 2021.
                                      /s/ Mark E. Recktenwald
                                      /s/ Paula A. Nakayama
                                      /s/ Sabrina S. McKenna
                                      /s/ Michael D. Wilson
                                      /s/ Todd W. Eddins